PER CURIAM.
Freddie Dee Archie appeals his conviction for aggravated assault, contending that he was improperly denied a peremptory challenge. Our review of the record fails to reveal — and the State is unable to point to— the demonstrations required to be made by the State, as the party opposing the peremptory challenge, that the challenged person is a member of a distinct racial group, and that the peremptory challenge is motivated by that fact. Archie’s peremptory challenge was therefore improperly denied. See Melbourne v. State, 679 So.2d 759 (Fla.1996); State v. Neil, 457 So.2d 481 (Fla.1984). Archie’s conviction and sentence are reversed and the case is remanded for a new trial.